Citation Nr: 0002642	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  96-26 939	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling and previously evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for synovitis of 
the left hip, secondary to a gunshot wound (GSW), currently 
rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1965.  This case, which at the time consisted of the 
certified issues of entitlement to an increased evaluation 
for PTSD and a total disability evaluation on the basis of 
unemployability, was remanded by the Board of Veterans' 
Appeals (Board) in June 1998 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
for additional development, to include the issuance of a 
statement of the case on the issues of entitlement to 
increased evaluations for left hip disability and lumbosacral 
strain.  An October 1998 statement of the case was issued 
that denied entitlement to increased evaluations for left hip 
disability and lumbosacral strain, and the veteran timely 
appealed.  A January 1999 rating decision increased the 
veteran's 30 percent evaluation for PTSD to 70 percent, 
effective August 26, 1998.  The veteran testified at a 
personal hearing before the undersigned sitting at the RO in 
October 1999, at which time he submitted additional evidence 
in support of his claim along with a waiver of RO 
consideration of this evidence.  The case is again before the 
Board for adjudication.

The Board notes that the veteran's 20 percent evaluation for 
left hip disability has been in effect for over 20 years and 
is protected.

Based on the Board decision below, the issue of entitlement 
to a total disability rating on the basis of unemployability 
due to service-connected disabilities is rendered moot.  The 
issue of entitlement to an increased evaluation for 
lumbosacral strain will be addressed in the remand portion of 
this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal, other than an 
increased evaluation for lumbosacral strain, has been 
obtained.

2.  The veteran's service-connected psychiatric disability 
renders him demonstrably unable to obtain or retain 
employment.

3.  The veteran's left hip disability produces no more than 
moderate impairment of the left hip, Muscle Group XVII; 
flexion of the thigh is to, at least, 110 degrees; and there 
is no malunion of the femur or fracture of the surgical neck 
of the femur with a false joint.

4.  The veteran was first shown to be unable to work on 
October 17, 1995, due to his PTSD symptomatology, and the 
veteran's claim for an increased evaluation for PTSD was 
received in January 1996.


CONCLUSIONS OF LAW

1.  A 100 percent schedular rating for psychiatric disability 
is warranted from October 7, 1995.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic 
Codes 9411 (1999).


2.  The criteria for an evaluation in excess of 20 percent 
for left hip disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.73, 
Diagnostic Codes 5252, 5255, 5317 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's PTSD and left hip disability.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein, except 
as noted below.

Service medical records reveal that the veteran was 
hospitalized in May 1965 with a GSW of the left hip.  It was 
noted that the missile had entered the left groin, missing 
the neurovascular bundle, transversed directly through the 
neck of the femur without fracturing the neck and exited 
through the buttock.  The wound was debrided and closed.  The 
veteran lacked approximately 10 degrees flexion of the left 
hip joint.  The final hospital diagnosis in July 1965 was 
open fracture of the left femoral neck secondary to a GSW of 
the left groin.  When seen in September 1965, it was noted 
that the veteran had had persistent, severe pain in the left 
hip joint with any strenuous activity.  Physical examination 
in September 1965 revealed tenderness to deep palpation both 
anteriorly and posteriorly over the region of the femoral 
head and neck; there was some limitation of motion of the 
left hip with complaints of pain and tenderness at the 
extremes of motion in all directions.  X-rays of the left hip 
demonstrated a circular defect in the neck of the femur.  The 
final diagnosis was chronic synovitis of the left hip 
secondary to old GSW.

On VA examination in October 1966, the veteran complained of 
mild constant distress of the left hip, which was aggravated 
by much walking, standing, or exertion.  Physical examination 
revealed nontender and nonadherent entry and exit wounds of 
the left inguinal and lower buttock areas.  There was slight 
tenderness to deep palpation, both anteriorly and 
posteriorly, over the area of the femoral head and neck.  
Abduction and adduction of the left hip were slightly 
limited.  X-rays of the left hip did not show any evidence of 
bone or joint abnormality.  The diagnosis was chronic 
synovitis of the left hip joint secondary to GSW.

The veteran complained on VA examination in February 1971 of 
pain and disability in the left hip.  Examination of the left 
thigh showed some loss of subcutaneous tissue but no loss of 
muscle or tendon.  There was no atrophy of the thigh or leg.  
There was some paresthesia over the lateral aspect of the 
left thigh extending from the hip to the level of the knee.  
Motion of the left hip was normal.  The diagnoses were old, 
healed GSW of the left hip, with no functional incapacity, 
mildly symptomatic, no muscle atrophy; paresthesia, lateral 
surface of the left thigh, due to cutaneous neurological 
deficit; cicatrices of the left hip, with subcutaneous tissue 
loss, no muscle or tendon impairment; and synovitis of the 
left hip, quiescent.
October and November 1995 reports from a VA counseling 
psychologist reveal that the veteran had been selling quilts 
since 1994 but was not making any money; he had stopped 
driving a taxi in 1994 after an accident in which he injured 
his wrist.  It was noted that although the veteran's rating 
for PTSD was 10 percent, his overall presentation was 
suggestive of possibly far more impairment, either from his 
PTSD or some other emotional condition.  The veteran said 
that he had not used alcohol or drugs for over a year.  The 
veteran reported daily flashbacks, significant difficulty 
sleeping, anxiety, and difficulty getting along with anyone 
in authority.  The examiner indicated that the veteran needed 
to begin treatment for his PTSD symptomatology as soon as 
possible.  The examiner noted that he was referring the 
veteran to the VA medical center for evaluation of his 
readiness to begin training as well as recommendations as to 
possible employment options; he did not think that the 
veteran could currently teach or work in a traditional 
business atmosphere.  The prognosis for success was 
considered by the examiner to be unknown.  The veteran 
subsequently refused treatment for his PTSD.

On VA psychiatric examination in February 1996, the veteran 
complained of being increasingly isolated and of not being 
able to get along with anyone, as well as of insomnia, 
increased crying spells, combat nightmares, depression and 
daily flashbacks.  On mental status examination, the veteran 
had extremely poor hygiene, was angry and irritable, had 
memory and concentration problems, was constantly suspicious 
and guarded, and had somewhat limited insight.  The diagnosis 
was PTSD, moderate; major depressive disorder, chronic and 
recurrent, severe; and alcohol dependence, in remission for 
17 months.

On VA psychiatric examination in May 1996, the veteran said 
that he was unemployed and lived with his mother.  He had a 
quilt business but was not making any money from it.  He was 
alienated and estranged from others, including his family, 
and said that he did not have any friends.  He also 
complained of being angry and anxious.  It was noted that the 
veteran had a history of alcohol and drug abuse but had not 
done any alcohol or drugs for at least 10 months.  On mental 
status examination, he was oriented and his cognitive 
functioning did not show any signs of deterioration.  It was 
noted that his insight was limited and his judgment had 
historically been very poor.  The diagnoses were alcohol 
abuse and dependence, in remission; polysubstance dependence, 
in remission; PTSD, by history; and schizoid personality 
disorder with paranoid personality traits.  The examiner 
concluded that the veteran's substance abuse history coupled 
with his personality pathology was the principle cause of his 
psychiatric condition.  The global assessment of functioning 
(GAF) level was 55-60, which was noted to be moderate.

The veteran testified at an RO hearing in September 1996 that 
he had been fired from many jobs because he could not get 
along with others, that he did not have any friends, that he 
even isolated himself from his mother, and that prior VA 
treatment for PTSD had been counterproductive.

On VA psychiatric examination in October 1997, conducted by 
the same physician who saw the veteran in May 1996, the 
veteran said that he had been drug and alcohol free for over 
2 years.  He lived with his mother and was involved with an 
unsuccessful quilt business.  He noted feelings of 
alienation, estrangement, and anger.  The diagnoses and GAF 
level were the same as in May 1996 and the examiner 
reiterated his conclusion that the veteran's symptoms were 
diagnostic of significant personality pathology with schizoid 
personality features with paranoia.  The examiner also noted 
that the veteran continued to show a pervasive pattern of 
detachment from social relationships, with no desire for any 
kind of close relationship; he was suspicious of the motive 
of others and almost always chose solitary activities.

On VA general medical examination in October 1997, the 
veteran complained of synovitis and daily left hip pain, as 
well as of morning stiffness of the left leg.  He said that 
his left hip was aggravated by increased activity.  Physical 
examination revealed left hip abduction from 0-30 degrees 
with tenderness at 30 degrees and flexion from 0-110 degrees 
with tenderness at 110 degrees.  There was no spasm or muscle 
atrophy and muscle strength in the lower extremities was 5/5 
and equal.  Deep tendon reflexes were 2+ and equal, 
bilaterally.  The diagnosis was chronic synovitis of the left 
hip, status post GSW with decreased range of motion and 
tenderness.  The examiner doubted if the veteran could stand 
or walk for extended periods of time without increased pain 
in the left hip and noted that there was some functional 
impairment of the left hip that could restrict him somewhat 
in daily activities.  There was no weakened movement, excess 
fatigability, incoordination, or flare-ups.  The veteran did 
have pain on movement.

The veteran's testimony at a video conference hearing with a 
member of the Board in April 1998 was similar to his 
testimony at his RO hearing in September 1996.

On VA psychiatric examination in August 1998, the veteran 
noted daily nightmares and flashbacks of combat, 
hypervigilance, depression, attacks of rage, and lack of 
social interaction.  On mental status examination, the 
veteran's speech was relevant and logical and he was not 
considered to have any cognitive problems.  His mood was 
depressed.  The examiner concluded that the veteran's 
symptoms were consistent with PTSD, and chronic PTSD was 
diagnosed.  Additional diagnoses were alcohol dependence and 
drug abuse, currently in remission.  GAF was 43.

The veteran indicated on VA psychiatric evaluation by a 
social worker in November 1998 that he had been sober for 
approximately 4 years.  He said that he did not have any 
friends.  On mental status examination, the veteran was 
described as somewhat disheveled and of dressing somewhat 
bizarrely.  There was a long-term memory deficit and his mood 
was depressed.  It was noted that the veteran had a great 
deal of difficulty establishing interpersonal relationships.  
The examiner concluded that the veteran's poor interpersonal 
skills, intolerance of authority, intermittent angry 
outbursts, and somewhat bizarre personal appearance and 
presentation would prevent him from being able to function in 
most traditional job settings.  In his current homebased 
business, the veteran's symptomatology limited his ability to 
deal with the public and would appear to lower his earnings 
potential to some degree.

According to a private medical report dated in June 1999, the 
veteran complained of intermittent problems with pain in the 
left hip, which radiated into the left foot, that seemed to 
grow worse each year.  On physical examination, there was 
left leg pain on straight leg raising at 50 degrees which 
radiated down the leg; reflexes were very decreased 
bilaterally.  Motor strength showed some weakness of ankle 
plantar flexion on the left.  X-rays of the pelvis showed a 
defect within the left femoral neck.  The examiner concluded 
that the veteran had low back pain and lumbago, in general, 
with some degree of lumbar radicular pain, especially on the 
left.  

On VA orthopedic examination of the left hip in September 
1999, the veteran complained of severe left hip pain with 
weakness, stiffness, swelling, heat, redness, locking, 
fatigability, and lack of endurance.  The veteran said that 
he walked with a limp and used a cane as needed.  Physical 
examination revealed full range of motion of the left hip 
with complaints of pain and grimacing with all movements.  
There was objective evidence of pain to palpation of the left 
hip.  Muscle strength was 4/5 in the left leg with 
questionable effort.  Sensation was intact.  The veteran 
walked with a limp.  There was no objective evidence of 
painful motion with tenderness to palpation of the left hip.  
There was also no objective evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement.  No unusual shoe wear pattern was 
found.  The diagnosis was left hip pain, status post GSW and 
surgery.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in October 1999 that he had a 
lot of trouble dealing with other people; that he had no 
social life; that he had crying spells, nightmares, 
depression, anger, and frustration; and that he had pain and 
stiffness in his left hip.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  In Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991), the United States 
Court of Appeals for Veterans Claims held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  The Board has found the old 
criteria to be more favorable to the veteran.  Therefore, the 
Board will decide the veteran's appeal under the criteria in 
effect prior to November 7, 1996.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, a 100 percent 
rating is warranted if the attitudes of all contacts except 
the veteran's most intimate are so adversely affected as to 
result in virtual isolation in the community; the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or he is demonstrably unable to obtain or 
retain employment due to the disability.  The Board notes 
that each of the three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  See 
Johnson v. Brown, 7 Vet.App. 95 (1994).  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the service-connected psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

The evidence on file reveals that the veteran has had 
problems with multiple psychiatric symptomatology, especially 
insomnia, depression, anger, and nightmares and flashbacks of 
combat, and that the veteran had been isolated from others 
for many years.  Problems involving an inability to get along 
with others are shown essentially throughout the appeal 
period.  The veteran has lost a number of jobs over the years 
because of his constant anger and inability to get along with 
others.  He has complained of being isolated from everyone, 
including his family, and of not having any friends.  
Although he is living with his mother, he is even isolated 
from her.  Even though he conducts a business selling quilts 
out of his house, he is not making any money at it and it 
cannot be considered gainful employment.  Although one VA 
examiner concluded that the veteran's symptomatology was due 
to a personality disorder, all other examiners have found the 
veteran to have active PTSD.  It was noted by the VA examiner 
in October 1995 that the veteran had PTSD and did not appear 
to be able to teach or work in a traditional business 
atmosphere, and the veteran's GAF score in August 1998 was 
43.  The August 1998 examiner attributed all of the veteran's 
psychiatric impairment to the service-connected disability.  
The Board finds that the evidence establishes that the 
disability is so severe that it renders the veteran 
demonstrably unemployable.  Consequently, an evaluation of 
100 percent is warranted for PTSD.  38 C.F.R. § 4.7.

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400(o)(1) (1999).  A report of VA examination 
or hospitalization may be accepted as an informal claim for 
an increased evaluation.  38 C.F.R. § 3.157 (1999).

Since there is evidence of the veteran's isolation and 
problems with others beginning during his October 17, 1995, 
evaluation, and the veteran subsequently filed a claim for an 
increased evaluation for PTSD in January 1996, within a year 
of the examination essentially showing unemployability, the 
effective date of the increased evaluation of 100 percent for 
PTSD is October 17, 1995, the date of examination.

The veteran is currently assigned a 20 percent evaluation for 
his left hip disability under the provisions of Diagnostic 
Code 5317.  According to this code, a 20 percent evaluation 
is assigned for moderate residual impairment of Muscle Group 
XVII, pelvic girdle group 2 involving the gluteus maximus, 
gluteus medius and gluteus minimus, which includes such 
movements as extension of the hip, abduction of the thigh, 
and elevation of the opposite side of the pelvis.  A 40 
percent evaluation is assigned for moderately severe residual 
impairment of this muscle group.  A 20 percent evaluation is 
warranted when flexion of the thigh is limited to 30 degrees; 
a 30 percent evaluation is assigned when flexion of the thigh 
is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  A 20 percent evaluation is also warranted when there 
is limitation of abduction of the thigh, with motion lost 
beyond 10 degrees, which is the maximum rating assigned under 
this code.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 20 
percent evaluation is warranted for malunion of the femur 
with moderate knee or hip disability; a 30 percent evaluation 
is assigned for malunion of the femur with marked knee or hip 
disability; and a 60 percent evaluation is warranted for 
fracture of the surgical neck of the femur with a false 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under the provisions of 38 C.F.R. § 4.56, a moderate muscle 
disability is found when there has been through and through 
or deep penetrating wounds of short track from a single 
bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  Such wounds require 
service department record or other evidence of inservice 
treatment for the wound and a record of consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability noted in this section, such as loss of power or 
weakness.  Objective findings include an entrance scar 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared with the sound side.  Moderately severe 
muscle disability is found where there has been through and 
through or deep penetrating wounds by a high velocity missile 
of small size or large missile of low velocity with 
debridement or prolonged infection.  Such wounds require 
prolonged hospitalization.  Objective findings include 
positive evidence of marked or moderately severe loss of 
strength and endurance of the muscle groups involved.

Although it is contended that the veteran's service-connected 
GSW residuals of Muscle Group XVII are more than 20 percent 
disabling, the Board finds that the evidence of record does 
not support this contention.  To warrant an increased 
evaluation for moderately severe impairment of Muscle Group 
XVII of the left hip due to GSW, there needs to be marked or 
moderately severe loss of strength and endurance of this 
muscle group.  The evidence does not show this degree of loss 
of strength, since there is no evidence of muscle atrophy and 
muscle strength was, at least, 4/5 on the examinations on 
file.  Moreover, the 4/5 on examination in September 1999 was 
with questionable effort.  Additionally, there is no 
indication on file that the veteran's GSW of the left hip has 
required prolonged hospitalization.  Motion of the left hip 
in September 1999 was normal in all directions.  
Consequently, since motion of the left hip does not warrant 
even a 20 percent evaluation under the rating schedule and 
the clinical evidence does not show more than moderate 
residual impairment of the left hip, an evaluation in excess 
of 20 percent is not warranted for the veteran's service-
connected residuals of a GSW of Muscle Group XVII under 
either Diagnostic Code 5252 or Diagnostic Code 5317.  

Since there is no evidence of malunion of the femur or of 
fracture of the surgical neck of the femur with a false 
joint, an increased evaluation is not warranted under 
Diagnostic Code 5255.  Based on the above discussion, the 
evidence shows that the disability picture for the veteran's 
service-connected GSW residuals does not more nearly 
approximate the criteria for an increased evaluation under 
any of the possibly applicable diagnostic codes.  38 C.F.R. 
§ 4.7.

It was noted on VA examination in October 1997 that there was 
some functional impairment of the left hip that could 
restrict the veteran somewhat in daily activities; but there 
was no weakened movement, excess fatigability, 
incoordination, or flare-ups.  Additionally, there was no 
objective evidence of painful motion of the left hip, or 
edema, weakness, instability, or abnormal movement on VA 
examination in September 1999.  Therefore, the Board sees no 
basis for assigning a higher evaluation for the disability 
under the provisions of 38 C.F.R. § 4.40 (1999), which refer 
to disability due to lack of normal endurance and provide for 
a rating to be based on functional loss due to pain.  
Additionally, since the clinical evidence on file does not 
show significant weakness, fatigability, or incoordination of 
the left hip due to the service-connected disability at 
issue, the provisions of 38 C.F.R. § 4.45 (1999), which 
involve these manifestations of disability of a joint, do not 
provide a basis for assigning a higher evaluation for this 
disability.  DeLuca v. Brown, 8 Vet.App. 202 (1995).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 100 percent disability rating for psychiatric 
disability is granted, effective October 17, 1995.

An evaluation in excess of 20 percent for left hip 
disability, secondary to GSW, is denied.





REMAND

With respect to the issue of entitlement to an increased 
evaluation for lumbosacral strain, the Board notes that MRI 
and VA examination findings in 1999 show that the veteran has 
degenerative disc disease (DDD) of the lumbar spine and that 
range of motion of the low back was worse in September 1999 
than on examination in October 1997.  However, it is unclear 
whether the loss of motion is due to service-connected or 
nonservice-connected disability, to include whether the 
veteran's DDD is etiologically related to his service-
connected lumbosacral strain.  Additionally, there is some 
confusion in the record as to the severity of the veteran's 
low back disability because it was noted at one point on VA 
examination of the low back in September 1999 that there was 
no pain to palpation and no muscle spasms, while it was later 
reported on this examination that "[t]here is objective 
evidence of painful motion, spasm, weakness or tenderness."  

Because of the above, the Board finds that additional 
development is required prior to final disposition of the 
issue of entitlement to an increased evaluation for service-
connected lumbosacral strain.  Therefore, this issue is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the complete 
names, addresses and approximate dates of 
treatment for all health care providers, 
including VA, who have treated him for 
lumbosacral disability since September 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any records identified by the 
veteran which have not been previously 
obtained.

2.  Thereafter, the veteran should be 
examined by a physician with appropriate 
expertise to determine the current nature 
and severity of the veteran's lumbosacral 
strain and the extent and etiology of his 
DDD of the lumbar spine.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review and the examiner should 
indicate that the file has been reviewed.  
Any indicated tests or studies, including 
X-rays, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected back 
disability.  To the extent possible the 
manifestations of lumbosacral strain 
should be distinguished from those of DDD 
of the lumbar spine.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability of the spine should 
also be described by the examiner.  The 
examiner should be requested to identify 
any objective evidence of pain associated 
with the disability.  The specific 
excursions of motion accompanied by pain 
should be identified.  To the extent 
possible the examiner should provide an 
assessment concerning the degree of 
severity of any pain present.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should determine whether it is 
at least as likely as not that the 
veteran's DDD of the lumbar spine is 
etiologically related to service, was 
caused by his service-connected 
lumbosacral strain, or was chronically 
worsened as a result of his lumbosacral 
strain.  The rationale for each opinion 
expressed should also be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should adjudicate the raised issue of 
entitlement to service connection for DDD 
of the lumbar spine, to include on a 
secondary basis.  The RO should then 
readjudicate the issue of entitlement to 
an increased evaluation for low back 
disability, to include consideration of 
38 C.F.R. §§ 4.7, 4.40, and 4.45, and 
whether the case should be forwarded to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and 
provide the veteran and his 
representative an opportunity to respond.  
The veteran should be advised of the 
requirements to perfect an appeal with 
respect to any new issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

